Citation Nr: 1727962	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left arm (from shoulder to hand) disability manifested by pain and tingling.

2.  Entitlement to a higher initial rating for left knee strain with arthritis, rated 10 percent disabling.   

3.  Entitlement to a higher initial rating for right knee strain with arthritis, status post right knee arthroscopy, rated 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1987; and from February 1992 to June 2009.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for strain of the left and right knees with arthritis, and established an initial noncompensable rating for each knee, effective July 1, 2009.

In May 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned. 

In June 2015, the Veteran submitted a waiver of his right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The Veteran's appeal was remanded by the Board in October 2015 and May 2016 for further development.  

In December 2015, the RO increased the initial ratings for each knee disability to 10 percent, effective December 21, 2015.

In May 2016, the Board granted 10 percent ratings for each knee disability, effective July 1, 2009; and remanded the issues of entitlement to ratings in excess of 10 percent for disability in each knee; and to service connection for a left arm disability.

The issue of entitlement to service connection for a left arm (from shoulder to hand) disability, manifested by pain and tingling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period of the claim, arthritis of the left knee has been manifested by X-ray evidence of degenerative changes with pain; and no instability or subluxation; or dislocation or removal of the semilunar cartilage.

2.  For the entire period of the claim, arthritis of the right knee was demonstrated by X-ray evidence of degenerative changes with pain; and no instability or subluxation; or dislocation or removal of the semilunar cartilage.

3.  Left knee flexion has been within normal limits since the date service connection, with the exception of limitation to 25 degrees from June 2, 2015 to December 20, 2016.

4.  Evidence shows right knee flexion was within normal limits since the date of service connection, with the exception of limitation to 25 degrees from June 2, 2015 to December 20, 2016.

5.  Evidence shows left knee extension was within normal limits since the date of service connection, with the exception of limitation to 25 degrees from June 2, 2015 to December 20, 2016.

6.  Evidence shows right knee extension was within normal limits since the date of service connection, with the exception of limitation to 25 degrees from June 2, 2015 to December 20, 2016.


CONCLUSIONS OF LAW

1.  For the period from July 1, 2009 to June 1, 2015, and on and after December 21, 2015, the criteria for an initial rating greater than 10 percent for left knee arthritis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 (2016).

2.  For the period from July 1, 2009 to June 1, 2015, and on and after December 21, 2015; the criteria for an initial rating greater than 10 percent for right knee arthritis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 (2016).

3.  For the period from June 2, 2015 to December 20, 2015, the criteria for a 20 percent rating, but no higher, for left knee arthritis were met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

4.  For the period of June 2, 2015 to December 20, 2015, the criteria for a 20 percent rating, but no higher, for right knee arthritis were met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

5.  For the period of June 2, 2015 to December 20, 2015, the criteria for a 40 percent rating, but no higher, for left knee arthritis are met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

6.  For the period of June 2, 2015 to December 20, 2015, the criteria for a 40 percent rating, but no higher, for right knee arthritis are met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 (2016).  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

 The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

In the case of initial ratings, evidence from the date of service connection is considered to determine whether the ratings should be staged to account for variations in the disability during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999)

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's left and right knee disabilities have been rated under DC 5010 for degenerative changes.  Under DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis. 

DC 5003 in turn provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  If the limitation of motion is not compensable under the applicable DC, a 10 percent rating is assigned for each major joint; or each group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2016).  

Here, the appropriate limitations of motion codes for the knee are DCs 5260 and 5261.  38 C.F.R. § 4.71a.  

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 5 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  A 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.  A 30 percent 

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

It is possible to receive separate ratings for compensable limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In a January 2010 VA general medical examination, the Veteran's right knee range of motion (ROM) with three repetitions was flexion to 140 degrees, and extension to 0 degrees without pain on motion.  Left knee ROM with three repetitions was to 140 degrees, and extension went to 0 degrees, without pain on motion.  January 2010 X-rays were interpreted as showing mild degenerative changes to both knees; and the examiner noted decreased mobility and pain.

March 2010 medical records show that the Veteran complained of bilateral knee pain; but his knees appeared normal, there was no tenderness on palpation, he exhibited normal ROM, and no pain was elicited by motion of the knees.

Private medical records from October 2012 show that the Veteran's bilateral ROM was limited to 135 degrees in flexion.  The physician noted crepitation and tenderness with motion of the knees.  Full ROM was also noted in November 2012 for both knees.

Private medical records from May 2015 show flexion in both knees was limited to 120 degrees with mild to moderate effusion, crepitation, and mild medial tenderness.  

All ROM testing to this point was consistent with the 10 percent rating currently assigned under DC 5010.

At the May 2015 hearing, the Veteran reported significant knee pain that limited his activity levels.

The Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his private physician in June 2015.  The physician noted that the Veteran suffered from chronic bilateral knee pain with occasional right knee swelling.  The examiner also noted that flare-ups caused more pain and impaired mobility.  Right and left knee flexion was limited to 90 degrees; and right and left knee extension to 70 degrees.  

The physician reported that the Veteran was unable to perform repetitive testing due to pain, and listed the contributing factors to his bilateral knee disabilities as less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with standing, bilaterally.  The physician determined that the Veteran experienced pain, weakness, fatigability, or incoordination during flare-ups, and estimated that the ROM due to pain and/or functional loss during a flare-up or repeated use would result in 25 percent (later amended to 25 degrees) limitation of motion for right and left knee flexion and extension.  The Veteran's constant use of knee braces was noted.  The physician added that the functional impact resulted in an inability to stand, walk more than ten minutes and climb stairs; difficulty getting in and out of cars and the inability to sit comfortably for more than forty-five minutes.  

The limitation of knee flexion and extension to 25 degree is consistent with a 20 percent rating for the right and left knees under DC 5260; and a 40 percent rating under DC 5261.  38 C.F.R. § 4.7.

A December 21, 2015 VA examination essentially showed no knee disability, other than noncompensable limitation of flexion with no reported flare-ups or functional impairment of the joint.  ROM testing for the Veteran's left and right knee revealed flexion limited to 120 degrees, and extension to 0 degrees.  He exhibited pain with weight bearing, and tenderness or pain on palpation to the posterior and patella bilaterally.  The Board questioned the accuracy of this examination, as the examiner did not report consideration of the June 2015 DBQ prepared by the private physician or the Veteran's statements.

A subsequent VA examination was conducted in September 2016.  The Veteran's ROM testing revealed right and left knee flexion to 120 degrees, and extension to 0 degrees.  The examiner noted bilateral knee pain on flexion, but stated it did not result in or cause additional functional loss.  The Veteran did not report flare-ups.  There was also objective evidence of localized tenderness on the anterior aspect of the knee.  Three repetitions resulted in limitation of right and left knee flexion to 110 degrees, but extension was unchanged to 0 degrees with pain and fatigue.  The examiner noted pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time for either knee.  

These results are consistent with a 10 percent rating under DC 5010, for noncompensable limitation of motion.

The RO sought an addendum opinion in September 2016 providing clarification on the discrepancies between the Veteran's ROM testing results.  The examiner noted that there was "no medical etiology" as to why there was a difference in ROM documented on the examinations; no two examiners' measurements are the same, and there was a possibility that the Veteran had more or less joint pain on the date of the examinations.

Based on these findings, a rating in excess of 10 percent for left or right knee arthritis is not warranted for the period from July 1, 2009 to June 1, 2015 or beginning with the VA examination on December 21, 2015.  38 C.F.R. § 4.71a, DCs 5003, 5010.

However, an assignment of a 40 percent rating for the left and right knees under DC 5261 is warranted, and an assignment of a 20 percent rating for the left and right knees under DC 5260 is warranted, effective June 2, 2015 to December 21, 2015; as the evidenced showed estimated ROM limited to 25 degrees for flexion and extension of both knees, due to pain and/or functional loss during flare-ups or when the joint was used repeatedly over a period of time. 

Although the Board initially questioned the findings on the December 2015 examinations; the subsequent examinations were consistent with the findings on that examination and the Board sees no current reason to question its accuracy.

Remaining questions are whether separate or higher ratings are warranted on the basis of instability or subluxation as provided under 38 C.F.R. § 4.71a, DC 5257; or dislocation or removal of the semilunar cartilage (meniscus) as provided under 38 C.F.R. § 4.71a, DC 5258 and 5259, respectively.

The Veteran reported daily instability at the December 21, 2015 VA examination; but that examiner and the September 2016 examiner found no history or current findings indicative of instability or subluxation.  The 2010 examination contained no findings as to instability or subluxation and there were no reported complaints in that regard.  Stability testing was normal on the 2015 and 2016 examinations and the Veteran apparently did not report instability at the 2016 examination.  He also did not report instability at his 2013 hearing, although he was advised that this was one of the bases for rating knee disabilities.  Even the private DBQ indicated that there was normal muscle strength and no history of subluxation or instability and the examiner found that stability testing was not indicated.  Notwithstanding the history the Veteran reported at the 2015 examination, the evidence is overwhelmingly against a finding that he has had instability or subluxation at any point since the grant of service connection.

The Veteran has also not had removal of the semilunar cartilage.  His only reported surgery was an arthroscopy without reports that cartilage was removed.  Diagnostic and clinical examinations have not revealed evidence of dislocation of the semilunar cartilage.  Accordingly, the evidence is against the grant of separate ratings under DC 5258 or 5259.


ORDER

A rating in excess of 10 percent for left knee arthritis, from July 1, 2009 to June 1, 2015, or on or after December 21, 2015 is denied.

A 40 percent rating for left knee arthritis with limitation of extension is granted for the period of June 2, 2015 to December 20, 2015.

A 20 percent rating for left knee arthritis with limitation of flexion is granted for the period of June 2, 2015 to December 20, 2015.

A rating in excess of 10 percent for right knee arthritis, status post right knee arthroscopy, from July 1, 2009 to June 1, 2015, or on or after December 21, 2015, is denied.

A 40 percent rating for right knee arthritis with limitation of extension is granted for the period of June 2, 2015 to December 20, 2015.

A 20 percent rating for right knee arthritis with limitation of flexion is granted for the period of June 2, 2015 to December 20, 2015.


REMAND

The May 2016 Board remand sought an opinion on direct service connection.  In a September 2016 VA examination, the examiner found that, because there was no documentation in the (service treatment) medical records of a left shoulder complaint or tingling of the left upper extremity, the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Additionally, a September 2016 VA rehabilitation consultation note reported tenderness on palpation of the Veteran's shoulder; ROM was mildly limited; he had a positive Neer's and Hawkin's tests; and based on the left shoulder X-ray, the examiner found there was no radiographic explanation for his pain.  The assessment was chronic left shoulder pain with possible impingement syndrome.

The Board is in need of an adequate medical opinion, as these opinions do not clarify whether the Veteran has a current disability; and if so, whether his in-service complaints played any role in that current disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an in-person examination to determine whether he has a current left arm (from shoulder to hand) disability, manifested by pain and tingling, that is due to a disease or injury in service.  The examiner should review the claims file.

The examiner should respond to the following:

(a) Does the Veteran have a current left arm (from shoulder to hand) disability, to include peripheral neuropathy of the left upper extremity or left shoulder impingement syndrome.  A current disability is one shown at any time since 2011, even if not shown on current examination

(b) Is it at least as likely as not (50 percent probability or greater) that the current left arm (from shoulder to hand) disability had its onset in service, or is otherwise the result of a disease or injury in service, to include the pain and tingling her first experienced while on active duty (the examiner should presume that this injury occurred)?  The examiner should comment on the Veteran's complaints of in-service left arm pain and tingling.

(c) If not due to service, is his current left arm (from shoulder to hand) disability proximately due to or aggravated by his service-connected disabilities, to include lumbar strain with minimal spondylosis via X-ray.

If aggravated, the examiner should state whether there is medical evidence created prior to aggravation or at any time between aggravation and the current level of disability that establishes a baseline of left arm (from shoulder to hand) disability prior to aggravation.

Attention is invited to the Veteran's left arm CAPRI records, the December 2015 VA examination and medical opinion, the December 2015 addendum opinion, and the September 2016 VA examination, medical opinion and DBQ. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  

The examiner should provide reasons for the opinions.

If a requested opinion cannot be provided without resorting to speculation, the examiner should state whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


